 

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Western District of Virginia [=]

United States of America

 

 

| coe) By
LEELYN DANIELLE CHYTKA Case No. ‘o) ”)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) LEELYN DANIELLE CHYTKA ?
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment O Superseding Indictment O Information © Superseding Information mw Complaint

O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1040(a)(1, 2) — Fraud in connection with major disaster or emergency benefits
18 U.S.C. 371 - Conspiracy to defraud the United States

18 U.S.C. 1028A - Aggravated identity theft

18 U.S.C. 1343 - Wire Fraud

18 U.S.C. 1349 - Conspiracy to commit wire fraud

saws Lo onl, [aad opt

Issuing officer’s signature

City and state: | Abingdon, Virginia Pamela Meade Sargent, US OL, Judge

Printed name and title

 

 

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
